305 S.W.3d 505 (2010)
STATE of Missouri, Respondent,
v.
Antonio E. SMITH, Appellant.
No. WD 70091.
Missouri Court of Appeals, Western District.
March 23, 2010.
Susan E. Summers, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq. and Mary H. Moore, Esq., Jefferson City, MO, for respondent.
BEFORE DIVISION ONE: LISA WHITE HARDWICK, Presiding Judge, JAMES M. SMART, JR. and ALOK AHUJA, Judges.


*506 ORDER
PER CURIAM.
Following a jury trial, Antonio Smith appeals his convictions for second-degree murder, first-degree robbery, and two counts of armed criminal action. He challenges the sufficiency of the evidence to support the convictions. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the convictions.
AFFIRMED. Rule 30.25(b).